 Case 1:21-cv-00111-RGA Document 7 Filed 03/22/21 Page 1 of 2 PageID #: 752




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 EYESMATCH LTD. and                              )
 MEMOMI LABS INC.,                               )
                                                 )
                       Plaintiffs,               )
                                                 )
                 v.                              )    C.A. No. 21-111 (RGA)
                                                 )
 FACEBOOK, INC., INSTAGRAM, LLC                  )
 and WHATSAPP INC.,                              )
                                                 )
                       Defendants.               )

                     DEFENDANTS’ MOTION TO DISMISS
           PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendants Facebook,

Inc., Instagram, LLC, and WhatsApp Inc. (collectively “Defendants”) hereby file this motion to

dismiss Plaintiffs’ Complaint because Plaintiffs’ indirect infringement allegations fail to state a

claim upon which relief may be granted under Iqbal/Twombly. The grounds for this motion are set

forth in Defendants’ Opening Brief, filed herewith.

                                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                 /s/ Karen Jacobs
                                                 _____________________________________
                                                 Jack B. Blumenfeld (#1014)
 OF COUNSEL:                                     Karen Jacobs (#2881)
                                                 Cameron P. Clark (#6647)
 Heidi Keefe                                     1201 North Market Street
 Reuben H. Chen                                  P.O. Box 1347
 Lowell Mead                                     Wilmington, DE 19899
 Elizabeth Stameshkin                            (302) 658-9200
 COOLEY LLP                                      jblumenfeld@morrisnichols.com
 3175 Hanover Street                             kjacobs@morrisnichols.com
 Palo Alto, CA 94304-1130                        cclark@morrisnichols.com
 (650) 843-5000
                                                 Attorneys for Defendants

March 22, 2021
 Case 1:21-cv-00111-RGA Document 7 Filed 03/22/21 Page 2 of 2 PageID #: 753




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2021, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on March 22,

2021, upon the following in the manner indicated:

 Brian E. Farnan, Esquire                                              VIA ELECTRONIC MAIL
 Michael J. Farnan, Esquire
 FARNAN LLP
 919 North Market Street, 12th Street
 Wilmington, DE 19801
 Attorneys for Plaintiffs

 Matthew D. Powers, Esquire                                            VIA ELECTRONIC MAIL
 William P. Nelson, Esquire
 Natasha M. Saputo, Esquire
 Gina Cremona, Esquire
 TENSEGRITY LAW GROUP, LLP
 555 Twin Dolphin Drive, Suite 650
 Redwood Shores, CA 94065
 Attorneys for Plaintiffs



                                                    /s/ Karen Jacobs

                                                    Karen Jacobs (#2881)
